DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 11 June 2021 (hereafter the “6/11 Reply”) has been entered, and Claims 142-143, 146 and 151 have been canceled.  New Claims 155-158 have been entered. 
Claims 1, 3, 5, 11, 15, 19, 135, 144-145, 147-150 and 152-158 are pending. 

Specification
In light of amendments to the Abstract, the previous objection thereto has been withdrawn. 
In light of amendments to the specification, the previous objections thereto have been withdrawn. 

Claim Interpretation
Claim 153 recites “or to a subset of other nucleic acid barcodes in the array”, which has been accorded the broadest reasonable interpretation where “a subset of other nucleic acid barcodes” means --a group of one (1) or more other nucleic acid barcodes--.  This is consistent 

Claim Objections - Withdrawn
In light of amendments to the claim, the previous objection to Claim 149 because of informalities has been withdrawn.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 15, 135, 144, 145, and 147-150 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to the claims, the previous rejection of Claims 15, 135 and 151under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to comply with the written description requirement has been withdrawn. 
Similarly, the previous rejection of Claims 142 and 152 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn and erroneously made due to clerical errors. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection, and has not been previously presented because it is necessitated by amendment.
Dependent Claim 15 (as amended with the 6/11 Reply) recites “wherein the 3’ target binding sites in the pool of the second strand priming oligonucleotides further comprise a non-random sequence that prevents self-hybridization among the second strand priming oligonucleotides” (emphasis added).  The broadest reasonable interpretation of the underlined portion is that the “non-random sequence prevents self-hybridization among” the different and varied members of the pool
The only instance of the term “self-hybridization” in the instant application as filed is in the specification on page 24, lines 5-11, which describes the second strand priming oligonucleotides of Claim 15 as where “[t]he capture domain may comprise [ ] semi-random or specific (targeted) sequence.  An example of this oligonucleotide is shown in Figure 2B as having the sequence NNNGGNNNB. The GG motif prevents self-hybridization as well as binding to the poly(dT)/universal primer” (emphasis added).  This would be understood by a skilled artisan as disclosing the inclusion of a “[t]he GG motif” as an example of the “specific (targeted) sequence”, which corresponds to the “non-random sequence” in Claim 15 and the GG motif in Claim 144.  
And that understanding by a skilled artisan also includes the description of “prevents self-hybridization” as meaning the prevention of each second strand priming oligonucleotide from hybridizing to itself (i.e. where self-hybridization would require the GG motif to pair with itself on two copies of the oligonucleotide).  This is a distinct concept from that recited in Claim 15 as explained above.  
For example, a skilled artisan would understand that the GG motif does not prevent hybridization via complementarity between the GGNNNB-3’ portion of the sequence in a first oligonucleotide with the GGNNNB-3’ portion in another oligonucleotide.  An example of this is in a pool of oligonucleotides including the sequence of 5’-NNNGGNNCC-3’, where the GGNNCC-3’ sequence of one oligonucleotide is sufficiently complementary to the GGNNCC-3’ sequence of another to result in self-hybridization.  This example means that the description on page 24 not include preventing “self-hybridization among the second strand priming oligonucleotides”.  
In light of the foregoing, Claims 15 and 144 are directed to subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the application was filed.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, Claims 15 and 144 are interpreted as encompassing the NNGGNNNB sequence (as disclosed in the specification on page 24, lines 5-11) as the 3’ target binding site.  
Additionally, Applicant is directed to the rejection of Claim 15 for indefiniteness as set forth below. 

New Claims 157-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection, and has not been previously presented.
Claims 157-158 depend from Claim 1 and further require the method to include the step of “separating the second strand cDNA nucleic acids by base-mediated DNA denaturation”, 
This is in contrast to Claim 1, which does not require use of a bead.  Thus Claims 157-158 are directed to a method that is broader than the disclosure on page 26 of the instant specification. 
Additionally, and with respect to Claim 158, the recitation of “further comprising running a single PCR reaction for the separated second strand cDNA nucleic acids for whole transcriptome amplification (WTA)” (emphasis added) is not adequately supported by the instant application.  The only instance of “single PCR reaction” in the context of WTA in the instant specification is on page 26, lines 7-15.  But that disclosure does not provide any literal or descriptive support, nor guidance, regarding “a single PCR reaction for the separated second strand cDNA nucleic acids”.  
A skilled artisan can reasonably interpret that phrase as analogous to ‘a single production run for the widget’ and so as “running a single PCR reaction” to produce additional copies of the separated second strand cDNA.  This is consistent with the additional copies being “for” WTA as recited in Claim 158.  But this interpretation is not supported on page 26.  
Alternatively, a skilled artisan can reasonably interpret the phrase as --running a single PCR reaction [for] cycle with
In light of the foregoing, Claims 157 and 158 are directed to subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the application was filed.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, Claims 157-158 are interpreted as written and so as not requiring use of a bead in the claimed methods.  
Additionally, Applicant is directed to the rejection of Claim 158 for indefiniteness as set forth below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, as well as new Claims 155-156 and 158, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment. 

Claim 15 depends from Claim 1, and Claim 15 recites “prevents self-hybridization”, which has been discussed in the above rejection of the claim under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  As explained in that rejection, the disclosed embodiment of the sequence of NNNGGNNNB would be understood as able to prevent “self-hybridization”, and as able to permit “self-hybridization”, of second strand priming oligonucleotides.  
Moreover, the instant application does not provide a definition for the term “self-hybridization”.  Thus there is no guidance provided for what features of “a non-random sequence” (as recited in Claim 15) that “prevents self-hybridization”.  
In light of the foregoing, the skilled artisan would not understand what is meant by “self-hybridization” as encompassed by Claim 15 and so would not be reasonably apprised of what sequences are encompassed by the claim.  This renders Claim 15 indefinite.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, Claim 15 is interpreted as encompassing the NNGGNNNB sequence (as disclosed in the specification on page 24, lines 5-11) as the 3’ target binding site.  

Claims 155 and 156 are directed to the method of Claim 1 as “wherein each of the capture oligonucleotides in the picowell further comprises a bead barcode”, where Claim 1 does not include the requirement for a “bead” or “bead barcode”.  
However, a review of the instant specification found that descriptions of “bead barcode” are in the context with “a barcoded transcript capture bead” (see e.g. pg 7, line 32, to pg 8, line 9; pg 8, lines 23-32; pg 9, lines 10-16; pg 9, lines 27-32; pg 11, lines 3-8; and pg 16, 
Thus it is unclear whether Claims 155 and 156 further limit Claim 1 to include “a barcoded transcript capture bead” or a “barcoded bead” or some other bead in the picowells of the claims, or whether only the barcode (of a bead) is needed in embodiments of the claims.  
This ambiguity renders Claims 155 and 156 indefinite.  

As described above in the rejection of dependent Claim 158 as directed to new matter, it recites “further comprising running a single PCR reaction for the separated second strand cDNA nucleic acids for whole transcriptome amplification (WTA)” (emphasis added), where the only instance of “single PCR reaction” in the context of WTA in the instant specification is on page 26, lines 7-15.  
But that disclosure does not provide any guidance regarding what act or acts are encompassed by “running a single PCR reaction for the separated second strand cDNA nucleic acids for [WTA]”, which a skilled artisan can reasonably interpret in at least two non-lapping ways (as described in the new matter rejection of Claim 158 above).  
A possible third interpretation is that Claim 158 broadly encompasses “running a single PCR reaction” wherein “the separated second strand cDNA nucleic acids” are amplified at least once as part of that PCR reaction “for” intended use in whole transcriptome amplification (WTA).  
Thus the metes and bounds of Claim 158 are ambiguous, which renders it indefinite.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address the instant rejection, Claim 158 is accorded the third interpretation above and with the intended use in WTA as having no patentable weight.  

Claim Rejections - 35 USC § 102 - Withdrawn
In light of amendments to the claims, the previous rejection of Claims 1, 3, 5, 11, 15, 135, 142-145, and 151 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu et al. (WO 2016/138500 A1; cited in IDS filed 9/28/2020) has been withdrawn.    
In light of amendments to the claims, the previous rejection of Claims 1 and 142 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Monforte (WO 2005/042759 A2; cited in IDS filed 9/28/2020) has been withdrawn.    

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained and New
In light of amendments to the claims, the previous rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Vollmers et al. has been withdrawn.    
In light of amendments to the claims, the previous rejection of Claim 150 under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Ward et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2016/138500 A1; cited in IDS filed 9/28/2020) in view of Erlich et al. (US 2013/0130923 A1; published 5/23/2013, as previously cited).
This rejection has been previously presented with respect to Claims 146-149 and is necessitated by amendment of independent Claim 1 to include features of canceled Claim 146.  
As an initial matter, both Fu et al. and Erlich et al. are directed to methods of producing nucleic acid libraries from fetal cells, including with use of beads as a solid support, as a common field of endeavor (see e.g. ¶0208 of Fu et al. and title and abstract of Erlich et al.).  
Regarding Claim 1, Fu et al. teach a method for producing a library of nucleic acid molecules comprising an oligonucleotide with a “target specific sequence” (i.e. “target binding region”) and a “universal adaptor primer” at the 5' end and a nucleic acid template (see e.g. Fig. 2, top, “1st extension”; Fig. 1; and ¶¶0020-0021 and 0062). This corresponds to instant step (b) and the “capture oligonucleotides” of Claim 1.  Following primer extension (ibid), which corresponds to step (c) of Claim 1, the extension product is used as template for a second extension reaction using “a second universal PCR primer” with a label at its 5' end and a primer sequence that hybridizes to the first cDNA strand (see e.g. Fig. 2 “2nd extension”; and ¶¶0021, 0090 and 0114), which corresponds to steps (d) and (e) in Claim 1.  
Further regarding step (b) of Claim 1, Fu et al. teach using RNA as the target nucleic acid and teach embodiments where “the reverse transcription can be an oligo dT primer, [or] a random hexanucleotide primer” (emphasis added; see e.g. ¶0185).  And while this is in the 
Regarding the “random sequence” feature in step (d) of Claim 1 and in Claim 135, Fu et al. teach that “[a] stochastic barcode can comprise one or more universal labels” (see ¶0090, first sentence) and that “a universal label can be used interchangeably with ‘universal PCR primer’” (see ¶0090, last sentence).  The term “universal PCR primer” includes the “2nd Universal PCR primer” as shown in Figure 2 (see element 205), and so with consideration of ¶0090, Fu et al. teach embodiments with a “stochastic barcode” linked to the 5’ end of the “2nd Universal PCR primer”.  This is consistent with ¶¶0102-0103 of Fu et al., which describe stochastic barcodes as comprising “a target binding region” (¶0102) and that 
“a target binding region may comprise a nonspecific target nucleic acid sequence.  A non-specific target nucleic acid sequence may refer to a sequence that may bind to multiple target nucleic acids, independent of the specific sequence of the target nucleic acid.  For example, target binding region may comprise a random multimer sequence, [and] can be, for example, a random dimer, trimer, quatramer, pentamer, hexamer, septamer, octamer, nonamer, decamer, or higher multimer sequence of any length” (emphasis added; see ¶0103).  
This is also consistent with Fu et al.’s description that in some embodiments after a first extending performed with reverse transcription, 
a random hexamer” (emphasis added; see e.g. ¶0015).
The above informs, and corresponds to, the primer sequence in the 2nd extension as described above (i.e. element 205 in Figure 2).  
Regarding Claim 3, Fu et al. teach a method “similar to that depicted in Figure 2, except that parts of a stochastic barcode are introduced in [ ] the first extension step” (see e.g. Fig. 4 and ¶0023).
Regarding Claim 5, Fu et al. teach a bead surface linked to an oligonucleotide comprising a “target-specific sequence” (i.e. “target binding region”) and a universal adaptor primer used in the “1st extension” (see e.g. Figs. 14-17 and ¶0062).
Regarding Claim 11, Fu et al. teach starting with target nucleic acids from a sample where “the sample is a single cell” (see e.g. ¶¶0006, 0007, and 0009; also 0181)
Regarding Claims 15, 144 and 145 (and with reference to part (d) of Claim 1), Fu et al. teach that a “target binding region may comprise a random multimer sequence, [and] can be, for example, a random dinner, trimer, quatramer, pentamer, hexamer, septamer, octamer, nonamer, decamer, or higher multimer sequence of any length” (as described above; see ¶0103).  The use of a random nonamer as the 3’ target binding region as taught by Fu et al. will necessarily include embodiments wherein the nonamer has the sequence 5’-NNNGGNNNB-3’ 
Regarding Claim 147, Fu et al. teach pooling of barcoded target nucleic acids, such as those after a first extension step like that shown in Fig. 4, top (see also ¶0184).   
Regarding Claims 155-156, Fu et al. teach the use of stochastic barcodes comprising “a cellular label [which] may comprise a nucleic acid sequence that provides information for determining which target nucleic acid originated from which cell” (see pg 30, ¶¶0098-0100).   
And while Fu et al. teach use of microwells with their methods (see e.g. pgs 46-53), they do not teach the use of a picowell as presented in Claim 1.  
Erlich et al. teach methods of manipulating nucleic acids with use of a “microreactor”, which comprises “a pore or a well (e.g., microwell, nanowell, picowell, micropore, or nanopore)” and is “a partitioned space in which a nucleic acid molecule can hybridize to a solid support nucleic acid molecule” (see ¶0101).  Erlich et al. further teach “[e]xamples of solid supports for use with” their processes include “beads” (see e.g. pg 18, ¶¶0126-0128), which is applicable to Claims 155-156 as explained below.  They further teach the beads as optionally tagged with a nucleic acid (see ¶0128).  
Regarding Claims 1, 3, 5, 11, 15, 135, 144-145 and 151, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. by performing at least the first extension step in a picowell in a manner corresponding to that taught by Erlich et al., with the reasonable expectation of successfully improving and expanding the method to include the ability to hybridize target nucleic acids to a solid support attached 
And regarding Claims 147-149, it would have been obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al., performed in a picowell as taught by Erlich et al. (as described above), would include the “pooling” step of Fu et al. with the reasonable expectation of successfully improving the method to reduce the amount of reagents and manipulations needed, as compared to unpooled reaction volumes, without surprising or unexpected results.  And after “pooling”, it would have been obvious to continue the subsequent steps of the Fu et al. method (as described above) in the ‘pooled’ volume.  Additional motivation for the combination of features is provided by the skilled person’s recognition of the change as simple choice among predictable embodiments taught by Fu et al. 
And regarding Claims 155-156, it would have been obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al., performed in a picowell as taught by Erlich et al. (as described above), would include beads with a “cellular label” barcode of Fu et al. (analogous to the tagged beads of Erlich et al. used in their picowells) with the reasonable expectation of successfully improving the method to include a cellular label “that provides information for determining which target nucleic acid originated from which . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156 above in view of Vollmers et al. (US 2018/0179879 A1; effectively filed at least as of June 28, 2016, as previously cited).
As an initial matter, all three documents are directed to methods of producing nucleic acid libraries as a common field of endeavor. 
The teachings of Fu et al. and Erlich et al. have been described above.  They do not teach the addition of a crowding agent in a step of their method as presented in Claim 19.  
Vollmers et al. teach “conditions in which the primers are extended to produce primer extension products” as well as such conditions including other components, such as “one or more molecular crowding agents (e.g., polyethylene glycol, or the like), one or more enzyme-stabilizing components (e.g., DTT present at a final concentration ranging from 1 to 10 mM (e.g., 5 mM)), and/or any other reaction mixture components useful for facilitating polymerase-mediated extension reactions” (see e.g. ¶0022). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. in view of Erlich et al. (as described above) by adding a crowding agent to one or both of the primer extension steps as described above, in a .  

Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156 above in view of Ward et al. (US 2009/0099040 A1, as previously cited).
As an initial matter, all three documents are directed to methods of producing nucleic acid libraries as a common field of endeavor. 
The teachings of Fu et al. and Erlich et al. have been described above.  They do not teach use of a DNA polymerase lacking both exonuclease activities as presented in Claim 150.    
Ward et al. teach use of “Klenow exo-minus DNA polymerase“ to generate a second strand by extension (after first strand synthesis with reverse transcriptase) as part of library synthesis (see e.g. ¶¶0012, 0047, 0073, 0089, and 0101).  They further teach the polymerase as having strand-displacement activity to displace single strands to become templates for hybridization and primer extension (see e.g. ¶¶0047 and 0049). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. in view of Erlich et al. (as described above) by using the Klenow exo-minus DNA polymerase as taught by Ward et al., with the reasonable expectation of successfully improving the method via the strand-displacement activity of the polymerase without surprising or unexpected results.  An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (polymerase of Ward et al.) for another (polymerase of Fu et al.) to obtain predictable results.  

Claims 152-154 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156 above in view of Deutsch et al. (US 2007/0292837 A1; published 12/20/2007, as previously cited).
This rejection has been previously presented.
As an initial matter, both Fu et al. and Deutsch et al. are directed to methods of analyzing single cells as a common field of endeavor (see e.g. claims 2, 21, 32, and 46 of Fu et al. and ¶0029 of Deutsch et al.). 
The teachings of Fu et al. and Erlich et al. have been described above.  
The teachings of Fu et al. regarding a “cellular label” (stochastic barcode) are re-emphasized. 
Fu et al. also teach synthesis of stochastic barcodes on solid supports and substrates (see e.g. ¶¶0175-0178) and methods of stochastic barcoding, including barcoding of target nucleic acids liberated from distributed cells that were lysed after distribution (see e.g. ¶¶0179-0181, esp. 0181; and Figs. 15-17), which correspond to Claims 152 and 153.
Fu et al. and Erlich et al. do not teach distribution of single cells into picowells with a functionalized surface with a barcode as presented in Claim 152, nor of the details of the barcode and array as presented in Claims 153-154.  
Deutsch et al. teach a “picowell array” (see e.g. ¶0212) and embodiments thereof where the “picowells are configured to hold no more than one living cell of a certain size at any one time” (see e.g. ¶0029), which corresponds to Claim 152.  They further teach that “the plurality of picowells comprises individually addressable picowells” (see e.g. ¶¶0027, 0124, and 0127), which corresponds to “known” locations of an array as presented in Claim 154. 
Regarding Claims 152 and 154, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. and Erlich et al. (as described above) by distributing single cells into wells of an addressable picowell array, as taught by Deutsch et al., with modification of the wells for stochastic barcoding in the manner of Fu et al., with the reasonable expectation of successfully improving the efficiency of performing the method by utilizing a multiwell plate (i.e. device) without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple substitution of one known element (picowell array of Deutsch et al.) for another (picowell of Erlich et al.) to obtain predictable results; and simple 
And regarding Claim 153, it would have been obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al., performed in a picowell array as taught by Erlich et al. and Deutsch et al. (as described above), would include use of single cells and ‘cellular labeling’ (stochastic barcoding) of Fu et al. where the barcode of a picowell in the array is different from that of one or more other picowell in the array, with the reasonable expectation of successfully improving the method by identifiably labelling the cell in each picowell, without surprising or unexpected results.  

New Claims 157-158 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156 above in view of Loewy et al. (US 5,939,291; issued 8/17/1999).
This rejection has not been previously presented.
As an initial matter, all three documents relate to methods of amplifying nucleic acids as a common field of endeavor, with Erlich et al. and Loewy et al. relating to contexts involving amplification in picowell volumes and microfluidics, respectively. 
The teachings of Fu et al. and Erlich et al. have been described above.  
Fu et al. also teach use of a second strand cDNA as a template for strand extension followed by further amplification (see e.g. Figure 1, “3rd extension” and subsequent amplification; and pg 14, ¶0020).  This corresponds to “running a single PCR reaction” in Claim 158 as interpreted above in its rejection for indefiniteness.  
Fu et al. and Erlich et al. do not teach denaturing first and second strands of cDNA with a base, such as NaOH, as presented in Claim 157.  
Loewy et al. teach that “[c]ompared to heat denaturation, chemical or electrostatic denaturation [ ] is more efficient in that more of the molecules in a sample denature in response to the addition of base, or subjection to an electric field in the case of electrostatic denaturation” (see col. 2, lines 22-28).  The skilled artisan would understand this to mean that all three are means for denaturing nucleic acids, and they are art-recognized equivalents for same purpose as each other.  
Loewy et al. also teach a nucleic amplification procedure in a “microfluidics environment” that includes “initial chemical-based denaturation, which preferably is effected by subjecting the target nucleic acid to about 0.1 M to about 0.25 M base, such as NaOH“ followed by neutralization (see col. 7, lines 12-30, esp. lines 25-29).  They further teach the nucleic acid as “attached to a solid surface, such as a microparticle” or “microbead” (see col. 7, lines 30-34). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. and Erlich et al. (as described above) to include using the second strands of cDNA as templates (as taught by Fu et al.) and with use of NaOH to 
Stated differently, rationale for the modifications is provided by the skilled person’s recognition of the change as simple substitution of one known element (NaOH mediated denaturation of Loewy et al.) for another to obtain predictable results because Loewy et al. teach art equivalency among heat, chemical, and electrostatic methods for denaturation and expressly teach use of chemical denaturation with beads (in common with both Fu et al. and Erlich et al.) in microfluidic volumes that are analogous to the picowell volumes of Erlich et al. 

Response to Applicant Arguments
Applicant’s arguments in the 6/11 Reply (see pgs 11-15) have been fully considered with the totality of the record and as applicable to the above rejections.  They are not persuasive for the following reasons.
Regarding the prior art rejection above against Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, and 155-156, Applicant first states that Fu et al. discloses that “stochastic barcodes may comprise a target binding region” (see ¶0102) and argues the following on page 12:

    PNG
    media_image1.png
    129
    463
    media_image1.png
    Greyscale

In response to the argument that “the second strand priming oligonucleotides of step (d) of the instant claims is not a stochastic barcode”, it is noted that the rejected claims utilize “comprising” as the transitional phrase and so the ““the second strand priming oligonucleotides of step (d)” are open to the presence of a stochastic barcode as part of those oligonucleotides.  
Moreover, and regarding the further statement that the priming oligonucleotides are “for growing the second strand cDNA”, Applicant’s attention is directed to the discussion of ¶¶0090 and 0102-0103 as well as Figure 2, element 205 of Fu et al., regarding a “2nd Universal PCR primer” in the statement of rejection above.  That explanation shows disclosure of a “2nd Universal PCR primer” as comprising a stochastic barcode and a sequence to prime extension of a second strand cDNA.  
Therefore, and contrary to Applicant’s conclusion quoted above, Fu et al. do teach second strand cDNA synthesis with primers comprising a 3’ target binding site with “a random sequence” and a “5’ universal primer site”.  And with this teaching, there is no requirement to “modify Fu to arrive at the instant claims” with respect to step (d) of Claim 1. 
Applicant next argues that “[t]he proposed modification would render Fu unsatisfactory for its intended purpose” (see section II starting on pgs 12-13).  As an initial matter, it is noted that the “proposed modification” being emphasized is not the modification to use the methods not limited to TCR sequences (see e.g. their claim 1 on pg 107).  Additionally, Fu et al. teach that only in “some embodiments” does the target mRNA encode “a T cell receptor (TCR) alpha chain or beta chain” (see e.g. ¶0005 on pg 2).  Thus even accepting, only for the purposes of argument, Applicant’s argument of frustrating the purpose of sequencing TCR sequences, the scope of Fu et al.’s teachings include other purposes that are not frustrated.  
And as evident from the above statements of rejection, none rely upon Fu et al.’s teachings of embodiments involving TCR sequences, and so none rely upon modifying such teachings.  Thus Applicant’s additional arguments regarding counting “distinct occurrences of the target species (TCRs)” (on pg 12), not using “random sequences” and poly(dT) sequences (on pg 13, top), and “using gene-specific and target-specific sequences” as “a critical component” (on pg 13) are not persuasive.
Applicant further argues that the use of a poly(dT) sequence for reverse transcription with a first oligonucleotide is limited to an embodiment disclosed in ¶0029 of Fu et al. (see pg 13, 2nd full ¶).  This is not persuasive because, as explained with respect to step (b) of Claim 1 in the statement of rejection above, the teachings of Fu et al. are not limited to that embodiment.  See e.g. Fig. 1; and ¶¶0020-0021 and 0062; as ¶¶0185 and 0102-0103 as cited above.  
In light of those broader teachings, and contrary to Applicant’s assertion of “modifying Fu to arrive at the instant recited methods” and rendering “Fu inoperable” (see pg 13, 3rd full not include modifying Fu et al. to include poly(dT) sequences for reverse transcription, and so no issue of inoperability of the teachings is present. 
On page 14, Applicant continues by arguing “that claim 19 is non-obvious over Fu in view of Vollmers for at least the same reasons” as addressed above.  Because those reasons are not persuasive as explained above, this argument is not persuasive.  
Also on page 14, Applicant argues that regarding the rejection of Claims 152-154, “Deutsch does not cure those deficiencies” of the combination of Fu et al. and Erlich et al. as addressed above.  Because those reasons are not persuasive as explained above, this argument is not persuasive.  
On pages 14-15, Applicant further argues that Claim 150 is non-obvious for the reasons argued and addressed above with respect to Claim 1.  Because those reasons are not persuasive as explained above, this argument is not persuasive.  
In light of the foregoing, the previously presented rejections set forth above are maintained for the reasons of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635